Citation Nr: 1643339	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss manifests no more than Level VIII, bilaterally.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a total disability rating for a total rating for compensation purposes based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then 

translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  Id.  

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (b).

In an April 2015 rating decision, the RO granted an increased evaluation of 50 percent for bilateral hearing loss effective January 22, 2015.  The rating decision was based on a VA examination obtained during the development of the claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement with the opinion, and a statement of the case was issued in February 2016.  In an April 2016 statement, dated within 60 days of the statement of the case, the Veteran's representative indicated the Veteran wished to file a substantive appeal on the issue.  The Board construes the April 2016 statement as a substantive appeal.  Thus, the issue is before the Board.

The Veteran submitted a letter from a private audiologist from August 2012 regarding an audiological evaluation performed in June 2012.  The private audiologist stated the Veteran had bilateral, severe, sensorineural hearing loss.  

On January 22, 2015, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
85
90
85
LEFT
75
75
90
90
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 85 decibels for the right ear and 86.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 80 percent in the left ear.  

For exceptional patterns of hearing impairment, the results may be applied to either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  As there were puretone threshold levels of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, either Table may apply.  Applying the results from the January 2015 VA examination report to Table IV of the Rating Schedule, shows Level VII in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying the results to Table VIa results in Level VIII, bilaterally.  Applying the higher findings of Level VIII in each ear to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in an evaluation of 50 percent.  

In February 2016, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
90
90
LEFT
80
85
90
90
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 87.5 decibels for the right ear and 88.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 70 percent in the left ear.  

As noted above, for exceptional patterns of hearing impairment, the results may be applied to either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  As there were puretone threshold levels of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, either Table may apply.  Applying the results from the February 2016 VA examination report to Table IV of the Rating Schedule, shows Level V in the right ear and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying the results to Table VIa results in Level VIII, bilaterally.  Applying the higher findings of Level VIII in each ear to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in an evaluation of 50 percent.

In addition to the medical evidence above, the Board has considered the Veteran's contentions in correspondence to VA, in which he generally contends his disability should be rated higher than the 50 percent rating.  The January 2015 VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The examiner stated that the Veteran reported he had significant difficulty understanding speech and had to leave his job due to his hearing loss.  The February 2016 VA examiner noted that the hearing loss had an impact on ordinary conditions of daily life, including the ability to work.  The Veteran reported that he had difficulty following conversations.  He stated that he could not hear the TV or telephone without hearing aids.  The Veteran further reported that he asked others to repeat and could not understand fast talkers.  

Lay statements are competent evidence regarding symptoms capable of observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiners considered the functional effects of the Veteran's bilateral hearing loss in making their findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The service-connected bilateral hearing loss is evaluated under the rating criteria for hearing impairment under 38 C.F.R. § 4.85, Diagnostic Code 6100, and 38 C.F.R. § 4.86, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's bilateral hearing loss resulted in the Veteran having difficulty understanding speech, following conversations, and hearing the TV or telephone.  He wore hearing aids.  He has stated that his hearing loss interfered with his ability to work.  The evidence shows that during the period on appeal the Veteran's bilateral hearing loss has been 

manifested by no more than Level VIII hearing acuity, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating.  Lendenmann, 3 Vet. App. at 349.  Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  The Veteran's assigned rating reflects an evaluation under the provisions for exceptional patterns of hearing loss under 38 C.F.R. § 4.86.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Upon review of the record, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss varied to such an extent that a rating greater or less than 50 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment 

caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Service connection is in effect for bilateral hearing loss, rated as 50 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rating as 10 percent disabling.  The combined service-connected disability rating is 70 percent.  Therefore, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16 (a).

The record reflects that the Veteran has a high school education and worked in a casino for nearly 40 years.  The Veteran stated that he had trouble hearing customers and fellow dealers at work because of the normal background noise of the casino.  A March 1976 education record indicates the Veteran was working at that time as a professional casino croupier for craps.

In February 2012, the Veteran underwent a VA audiological examination.  After reviewing the claims file and relevant medical records, the VA examiner provided a diagnosis of moderate severe to severe high-frequency sensorineural hearing loss resulting in difficulty hearing the television, difficulty hearing his wife and children, and difficulty performing his job as a casino dealer.  The examiner opined that the Veteran's

diminished hearing of this configuration most likely presents significant communication and hearing problems.  It is this provider's opinion the diminished hearing would at least as 

likely as not (50% probability or greater) affect the person's ability to secure and maintain substantially gainful employment.  

The Veteran underwent a VA general medical examination in February 2012.  The VA examiner concluded that the Veteran's bilateral pes planus restricted the Veteran's employment potential by preventing him from being able to stand for long periods of time.  Nevertheless, the examiner opined that the Veteran could perform sedentary duties, as well as light and heavy labor that did not require standing for longer than four hours.  

In April 2012, the Veteran submitted a resignation letter to his employer indicating that he could no longer perform his job because his "hearing loss has gotten much worse and will never get better."  In a September 2012 employment information form, the Veteran's previous employer stated that the Veteran last worked April 25, 2012 as a table games dealer.  

In January 2012 letters, M. E., the Veteran's floor supervisor at the casino stated that he had noticed a steady decline in the Veteran's hearing.  He stated that the Veteran had a very difficult time trying to hear customer bets or stick calls, and the Veteran relied greatly on his fellow crewman and the supervisor at the crap table to get through his shift.  J. F., a coworker, stated that the Veteran could no longer do his job because he was unable to hear.  J. F. stated that the Veteran's impairment had affected his ability to respond to players and resulted in mistakes being made.  C. D., another coworker stated that in the last few years, it was difficult for both the employees and players to communicate with the Veteran.

In an August 2012 statement, the Veteran's wife stated that the Veteran could not have a private or intimate conversation in a room full of people because he could not hear her.  The Veteran's wife stated that the Veteran's coworkers assisted him as long as they could, but he felt that he was putting their jobs on the line.  

The Veteran was afforded a VA audiological examination in January 2015.  The VA examiner stated that the "Veteran will not be able to maintain gainful employment in noisy work setting, in group setting, or where he would have to communicate over the phone.  In addition, further exposure to noise will aggravate his hearing."  The examiner stated he would benefit from the use of his binaural amplification, which will help in understanding speech in a quiet work setting.  The VA examiner stated that the Veteran reported that his hearing loss has impacted his everyday ability to understand speech.  The examiner opined the Veteran was able to maintain physical and sedentary employment as it pertained to his hearing loss and tinnitus disorders.  

Following a February 2015 VA examination of service-connected pes planus, the VA examiner stated that this disorder had a functional impact of walking in bare feet six to 10 feet. With special shoes and inserts, the Veteran could walk a mile or more and stand with shoes on for more than one hour.  He actively worked out at a health club and could lift and carry 100 pounds.  He had limitations walking up and down stairs and ladders, and could not run or jump.  Prolonged sitting was not limited.

The Board finds that TDIU is warranted.  The Veteran's education is limited to a high school education and he has an extensive work history in a single field, as a crap dealer.  Moreover, the January 2015 VA examiner specifically found the Veteran would not be able to maintain gainful employment in noisy work setting or in a group setting.  Although the examiner stated that the Veteran's hearing loss and tinnitus would not prevent him from working in physical jobs, the examiner did not consider the functional effects of the Veteran's service-connected planus.  The February 2012 VA examiner stated that the Veteran's diminished hearing would affect the Veteran's ability to secure and maintain substantially gainful employment.  The Veteran's statements and lay statements of records reflect that the Veteran's job required working in a noisy environment and being able to hear customers.  The lay statements and VA examination reports show that the Veteran was unable to continue working at the casino as a dealer, his profession for nearly 40 years.  Accordingly, based on the Veteran's level of education, previous work experience, and the functional effects of his service-connected disorder, TDIU is warranted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.

ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. .



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


